10/12/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 8, 2021

                 STATE OF TENNESSEE v. JOSEPH GRIGGS

            Direct Appeal from the Circuit Court for Hardeman County
                    No. 18-CR-168    J. Weber McCraw, Judge


                            No. W2020-01686-CCA-R3-CD


A Hardeman County jury convicted the Defendant, Joseph Griggs, of aggravated rape, and
the trial court sentenced him to twenty years in the Tennessee Department of Correction.
On appeal, the Defendant asserts that the evidence is insufficient to support his conviction
and that the trial court erred when it sentenced him. After a thorough review of the record
and the applicable law, we affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

Bo Burk, District Public Defender; Shana McCoy Johnson, Assistant District Public
Defender, Somerville, Tennessee; and Matthew C. Edwards, Bolivar, Tennessee, for the
appellant, Joseph Griggs.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Joe L. VanDyke,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

       This case arises from the Defendant’s rape of the victim, his thirteen-year-old
cousin, in the bedroom of her aunt’s house. Based on this conduct, a Hardeman County
grand jury indicted the Defendant for aggravated rape.

                                         A. Trial

       The following evidence was presented at the Defendant’s trial: The victim testified
that she was fifteen years old at the time of trial on September 9, 2019. In March of 2018,
over the victim’s spring break week, the victim went to stay with her aunt, who was hosting
approximately fifteen of her relatives, including her cousin, the Defendant. The Defendant,
whom she identified in the courtroom, was present at her aunt’s house every night of the
victim’s stay. The victim testified that, one night, the Defendant raped her while she had
been sleeping. The victim awoke to find the Defendant on top of her, following which he
pulled her pants down and put his penis inside her vagina. The Defendant also penetrated
her vagina with his fingers. The victim said that “it hurt” but that she did not scream
because she was scared.

        While the Defendant remained in the bedroom, the victim sent a text message to her
best friend, D.R.1, describing what had happened and asking her to call the police. The
police responded to the residence, and the victim was taken to the hospital. The victim
testified that the rape caused her to bleed and that blood ran down her leg.

        On cross-examination, the victim testified that there were other people in the
bedroom when the rape occurred: the Defendant’s kids and their cousins, whom the victim
listed by name. The victim recalled that the other girls in the room were sleeping on the
bed but that she was sleeping on the floor with the boys. The victim’s siblings were in the
house but not asleep in the same room as her.

        On redirect-examination, the victim testified that she called the police, as did D.R.,
at the victim’s request. The victim testified that she did not say anything while on the line
with the emergency dispatcher and that the Defendant was still in the room at the time.
The victim remained on the line, silent, for about a minute and then hung up. She clarified
that the Defendant was standing at the foot of the bed but that the phone was concealed by
the bedcover. She testified that he left the room when the police arrived at the residence.

       On recross-examination, the victim stated that she had the covers pulled up over her
head while the Defendant raped her. After the incident, the victim remained under the
covers while the Defendant talked to her. The other males in the room at that time were
children. The victim testified that she was “positive” that the person raping her was not
one of the male children in the room. She agreed that she had the covers pulled over her
head when the Defendant pulled her pants down.

       On redirect-examination, the victim testified that she did not see the Defendant
while he was raping her but saw him when he left the room.

       D.R. testified that she was a friend of the victim’s and received a text message from
the victim in March 2018 asking her to call for help because the victim had been raped.
With help from her relatives, D.R. called the police and provided an address given to her

1
    It is the policy of this court to refer to minors by their initials.




                                                                  2
by the victim.

       Investigator Chris Burkeen testified that he was employed by the Bolivar Police
Department and was dispatched to a residence regarding a report of the rape in this case.
There had been a “9-1-1 hang up” call from that address, as well as the call from the third
party. Investigator Burkeen testified that he arrived at the residence around 2 a.m. and had
to “knock hard” at the residence to get a response. The homeowner, Tracey Wright,
answered the door with the victim standing behind her. Investigator Burkeen asked the
victim if she had called the police, and she replied that she had. He asked the victim if she
was alright, and the victim “collapsed, fainted.” Investigator Burkeen called for an
ambulance, and the victim began to “come back” as the ambulance was arriving.
Investigator Burkeen accompanied the victim in the ambulance to the hospital. The
victim’s father arrived at the hospital, and then Investigator Burkeen questioned the victim
about what had happened to her; she told him that the Defendant had “done this to her.”
Investigator Burkeen collected the victim’s clothes as evidence, and a rape kit was
performed on her.

       Investigator Burkeen ascertained that the Defendant had existing arrest warrants in
Fayette County, so Investigator Burkeen requested that county officers apprehend and
detain the Defendant. Investigator Burkeen then interviewed the Defendant at the Fayette
County Sheriff’s Department, which was audio and video recorded. Investigator Burkeen
was assisted in the interview by Investigator Futrell. The recording was played aloud for
the jury. A copy of the recording is not included in the record on appeal.

       On cross-examination, Investigator Burkeen testified that there were more than
twelve people inside Ms. Wright’s residence when he arrived; some were asleep and some
were awake. He went into the bedroom where the victim stated the rape had happened and
there were four to five small children in there, and the same number in the other rooms.
Investigator Burkeen did not observe any blood on the victim during his time at the
residence.

        Mary Cole, a Sexual Assault Nurse Examiner at Jackson General Hospital, testified
that she treated the victim on March 21, 2018, who had arrived at the hospital at 5:34 a.m.
Ms. Cole described the victim as “trembling” with “some tenseness” and “generally quiet.”
The victim complained that her vagina was hurting and stated that she had been vaginally
assaulted by the Defendant putting his fingers and penis in her vagina. The victim reported
that this incident was her first sexual contact. Ms. Cole performed a physical examination
of the victim and stated that there were obvious injuries to her vagina. The victim was
experiencing “significant” vaginal pain during the examination. Ms. Cole described the
victim’s vagina as “swollen” and “irregular,” and her exam of the victim revealed some
bleeding. She stated that the victim’s vaginal tissue was torn and that she observed three
or four “distinct” scratches to the area. The victim described it as being painful to urinate,
which was consistent with the observed injuries.



                                              3
       The Defendant testified that he was at his mother’s house on March 20, 2018, during
the evening and that he left around 11 p.m. to visit his father in Bolivar. The next morning,
he heard about the victim’s rape and that she had accused him. The Defendant denied
raping the victim.

       On cross-examination, the Defendant denied telling police that he had engaged in
sexual intercourse with the victim. He testified that he was shaken up during the interview
and did not intend to say they had engaged in a sexual act. He explained that, “if [he]
would have had sex with her it would have been consensual,” which is what he was
attempting to explain during the interview.

       Based upon the evidence presented at trial to the jury, the jury convicted the
Defendant of aggravated rape. At the sentencing hearing, the presentence report was
admitted as an exhibit. No further evidence was presented. The trial court stated that it
had considered the evidence presented at trial and at sentencing, the nature and
characteristics of the Defendant’s conduct, the relevant enhancement and mitigating
factors, and the Defendant’s potential for rehabilitation and treatment. The trial court stated
that aggravated rape was a Class A felony with a sentencing range of fifteen to twenty-five
years with no possibility of probation or an alternative sentence. The sentence was to be
served at 100% as required by Tennessee Code Annotated section 40-35-501.

        The trial court applied two enhancement factors: first, that the victim’s age made
her particularly vulnerable, see Tennessee Code Annotated section 40-35-114(4) (2020),
and second, that the offense was committed to gratify the Defendant’s desire for pleasure
or excitement, see Tennessee Code Annotated section 40-35-114(7) (2020). In light of
these factors, the trial court imposed a sentence of twenty years. It is from this judgment
that the Defendant now appeals.

                                         II. Analysis

       On appeal, the Defendant asserts that the evidence is insufficient to support his
conviction and that the trial court erred when it imposed an enhanced sentence within the
applicable range.
                                A. Sufficiency of Evidence

       The Defendant contends that the evidence is insufficient to sustain his conviction.
He contends that there was insufficient proof that he was person raping the victim because
she had the covers pulled over her head and was raped in a room where multiple other
people slept. He further contends that the State did not prove the element of “bodily
injury.” The State responds that the victim explicitly identified the Defendant as her rapist
and that the proof is sufficient to sustain his conviction for rape and to support the element
of bodily injury. We agree with the State.



                                              4
       When an accused challenges the sufficiency of the evidence, this court’s standard
of review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original);
see Tenn. R. App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing
State v. Reid, 91 S.W.3d 247, 276 (Tenn. 2002)). This rule applies to findings of guilt
based upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the
absence of direct evidence, a criminal offense may be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury
decides the weight to be given to circumstantial evidence, and ‘[t]he inferences to be drawn
from such evidence, and the extent to which the circumstances are consistent with guilt and
inconsistent with innocence, are questions primarily for the jury.’” State v. Rice, 184
S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn.
1958)). “The standard of review [for sufficiency of the evidence] ‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v. State, 286
S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the
evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997). “‘A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.’”
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978) (quoting State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973)). The Tennessee Supreme Court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523,
527 (Tenn. 1963)). This court must afford the State the “‘strongest legitimate view of the



                                               5
evidence’” contained in the record, as well as “‘all reasonable and legitimate inferences’”
that may be drawn from the evidence. Goodwin, 143 S.W.3d at 775 (quoting State v. Smith,
24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes
the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain
a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

        Relevant to the Defendant’s argument that there was insufficient proof that he was
the rapist, the evidence presented and viewed in the light most favorable to the State, was
that the Defendant entered the room in which the victim was sleeping, got on top of her,
and penetrated her vagina with his penis and fingers. The victim saw him leaving the
bedroom after the rape; she later told law enforcement that he was the rapist, and she
identified him in the courtroom as the perpetrator. The victim called police, had a friend
call police, and was taken from her aunt’s house by ambulance to a hospital where the
treating physician saw that she suffered vaginal injuries consistent with a rape. This was
sufficient evidence from which the jury could conclude that the Defendant committed the
rape.

       Aggravated rape, found at Tennessee Code Annotated section 39-13-502, requires
proof of, as charged here, “unlawful sexual penetration of a victim by the defendant . . .
accompanied by any of the following circumstances: . . . bodily injury to the victim.”
T.C.A. § 39-13-502(a)(2) (2018). The evidence viewed in the light most favorable to the
State was that the victim awoke to find the Defendant on top of her and then he pulled her
pants down. He inserted his penis, as well as his fingers, into her vagina. A physical
examination of the victim revealed the presence of signs of traumatic penetration, including
tearing and swelling, and her examiner, Ms. Cole, testified that the victim was obviously
in pain following the rape. This is sufficient evidence from which a jury could conclude
beyond a reasonable doubt that the Defendant was guilty of aggravated rape accompanied
by bodily injury.

        Embedded in his sufficiency argument, the Defendant also contends that the
indictment listed the element of “a person less than thirteen (13) of age,” which he asserts
is not an element of aggravated rape, and the inclusion of which he contends was
inflammatory and misleading to the jury. We agree with the State’s argument that the
Defendant has waived this issue for failure to raise it during trial or at the motion for new
trial. See Tenn. R. App. P. 3(e); Tenn. R. App. P. 36(a). The Defendant is not entitled to
relief on this issue.
                                      B. Sentencing


       The Defendant also contends that the trial court erred when it imposed a sentence
greater than the minimum within the applicable range. The State replies that the trial court




                                             6
properly sentenced the Defendant to a within-range sentence and that it did not abuse its
discretion in doing so. We agree with the State.

        “[S]entences imposed by the trial court within the appropriate statutory range are to
be reviewed under an abuse of discretion standard with a ‘presumption of reasonableness.’”
State v. Bise, 380 S.W.3d 682 (Tenn. 2012). A finding of abuse of discretion “‘reflects that
the trial court’s logic and reasoning was improper when viewed in light of the factual
circumstances and relevant legal principles involved in a particular case.’” State v. Shaffer,
45 S.W.3d 553, 555 (Tenn. 2001) (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn.
1999)). To find an abuse of discretion, the record must be void of any substantial evidence
that would support the trial court’s decision. Id. at 554-55; State v. Grear, 568 S.W.2d
285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980). The
reviewing court should uphold the sentence “so long as it is within the appropriate range
and the record demonstrates that the sentence is otherwise in compliance with the purposes
and principles listed by statute.” Bise, 380 S.W.3d at 709-10. So long as the trial court
sentences within the appropriate range and properly applies the purposes and principles of
the Sentencing Act, its decision will be granted a presumption of reasonableness. Id. at
707.

        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see
also Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our
supreme court has stated that “a trial court’s weighing of various mitigating and
enhancement factors [is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at
345. In other words, “the trial court is free to select any sentence within the applicable
range so long as the length of the sentence is ‘consistent with the purposes and principles
of [the Sentencing Act].’” Id. at 343 (quoting Tenn. Code Ann. § 40-35-210(d)). Appellate
courts are “bound by a trial court’s decision as to the length of the sentence imposed so
long as it is imposed in a manner consistent with the purposes and principles set out in
sections -102 and -103 of the Sentencing Act.” Id. at 346.

       The trial court must consider: (1) the evidence, if any, received at the trial and the
sentencing hearing; (2) the presentence report; (3) the principles of sentencing and
arguments as to sentencing alternatives; (4) the nature and characteristics of the criminal
conduct involved; (5) evidence and information offered by the parties on the mitigating
and enhancement factors set out in Tennessee Code Annotated sections 40-35-113 and -
114; (6) any statistical information provided by the administrative office of the courts as to
sentencing practices for similar offenses in Tennessee; and (7) any statement the defendant
made on the defendant’s own behalf about sentencing. See T.C.A. § 40-35-210 (2014);
State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001).

       At sentencing, the trial court applied two enhancement factors, factor (4), related to
the victim’s young age, and factor (7), based on the fact that the Defendant committed this



                                              7
offense for his own sexual pleasure. T.C.A. § 40-35-114(4), (7) (2020). The evidence at
trial showed that the thirteen-year-old victim was staying at her relative’s house for spring
break with a large group of relatives, in the care of an adult relative who owned the home.
It appears that the Defendant used his access to the home to also access the victim and then
rape her in her sleep. See State v. Kissinger, 922 S.W.2d 482, 490 (Tenn. 1996) (stating
that factor (7) “applies anytime an offender commits an applicable offense to gratify the
offender’s desire for any pleasure or any excitement.) Based on this evidence, we conclude
that the Defendant has not established that the trial court abused its discretion by enhancing
his sentence within the applicable range. The Defendant is not entitled to relief.

                                      III. Conclusion

     In accordance with the aforementioned reasoning and authorities, we affirm the
judgment of the trial court.


                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                              8